--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.3

 

--------------------------------------------------------------------------------



MASTER GUARANTEE AGREEMENT
 
dated as of
 
March 30, 2012,
 
among
 
SCHIFF NUTRITION INTERNATIONAL, INC.,
 
THE SUBSIDIARY GUARANTORS
FROM TIME TO TIME PARTY HERETO
 
and
 
ROYAL BANK OF CANADA,
as Administrative Agent
 

--------------------------------------------------------------------------------


 







 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page                            
 
ARTICLE I

 
DEFINITIONS
 
SECTION 1.01.
Credit Agreement 
1

SECTION 1.02.
Other Defined Terms 
1

 
ARTICLE II
 
THE GUARANTEES
 
SECTION 2.01.
Guarantee 
3

SECTION 2.02.
Guarantee of Payment; Continuing Guarantee 
3

SECTION 2.03.
No Limitations 
4

SECTION 2.04.
Reinstatement 
5

SECTION 2.05.
Agreement to Pay; Subrogation 
6

SECTION 2.06.
Information 
6

SECTION 2.07.
Payments Free of Taxes 
6

 
ARTICLE III

 
INDEMNITY, SUBROGATION AND SUBORDINATION
 
SECTION 3.01.
Indemnity and Subrogation 
6

SECTION 3.02.
Contribution and Subrogation 
7

SECTION 3.03.
Subordination 
7

SECTION 3.04.
General Limitation on Guarantee Obligations 
7

 
 
 
- i -

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES; COVENANTS
 
ARTICLE V

 
MISCELLANEOUS
 
SECTION 5.01.
Notices 
8

SECTION 5.02.
Waivers; Amendment 
8

SECTION 5.03.
Administrative Agent’s Fees and Expenses; Indemnification 
9

SECTION 5.04.
Successors and Assigns 
10

SECTION 5.05.
Survival of Agreement 
10

SECTION 5.06.
Counterparts; Effectiveness; Several Agreement 
10

SECTION 5.07.
Severability 
11

SECTION 5.08.
Right of Set-Off 
11

SECTION 5.09.
Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent 
12

SECTION 5.10.
WAIVER OF JURY TRIAL 
12

SECTION 5.11.
Headings 
13

SECTION 5.12.
Termination or Release 
13

SECTION 5.13.
Additional Subsidiary Guarantors 
13


 

 
 
- ii -

--------------------------------------------------------------------------------

 

 
MASTER GUARANTEE AGREEMENT dated as of March 30, 2012 (this “Agreement”), among
SCHIFF NUTRITION INTERNATIONAL, INC. (“Holdings”), the SUBSIDIARY GUARANTORS
from time to time party hereto and ROYAL BANK OF CANADA, as Administrative
Agent, on behalf of itself and the other Guaranteed Parties.
 
Reference is made to the Credit Agreement dated as of March 30, 2012 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Holdings, Schiff Nutrition Group,
Inc. (the “Borrower”), the Lenders party thereto, Royal Bank of Canada, as an
Issuing Bank and the Swingline Lender, and Royal Bank of Canada, as
Administrative Agent.  The Lenders and the Issuing Banks have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement.  The obligations of the Lenders and the Issuing Banks to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement.  Holdings and the Subsidiary Guarantors are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders and the
Issuing Banks to extend such credit.  Accordingly, the parties hereto agree as
follows:
 
ARTICLE I

 
Definitions
 
SECTION 1.01. Credit Agreement.  (a)  Capitalized terms used in this Agreement
(including in the introductory paragraph hereto) and not otherwise defined
herein have the meanings specified in the Credit Agreement.
 
(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.
 
SECTION 1.02. Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Borrower” has the meaning assigned to such term in the preamble.
 
“Claiming Party” has the meaning assigned to such term in Section 3.02.
 
“Collateral Agreement” means that certain Collateral Agreement, dated as of
March 30, 2012, among Holdings, the Borrower, the other grantors from time to
time party thereto and Royal Bank of Canada, as Administrative Agent.
 
“Contributing Party” has the meaning assigned to such term in Section 3.02.
 
“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
“Guaranteed Cash Management Obligations” means the due and punctual payment and
performance of all obligations of Holdings, each Intermediate Parent, the
Borrower and the Subsidiaries in respect of any overdraft and related
liabilities arising from treasury, depository, credit card, purchasing card and
cash management services or any automated clearing house transfers of funds
provided to Holdings and its Subsidiaries (whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor)) that
are (a) owed to the Administrative Agent or any of its Affiliates, (b) owed on
the Effective Date to a Person that is a Lender or an Affiliate of a Lender as
of the Effective Date, (c) owed to a Person that is a Lender or an Affiliate of
a Lender as of the date such Guaranteed Cash Management Obligations were entered
into or (d) owed to a Person that is a Lender or an Affiliate of a Lender,
provided, that such obligations are represented by an agreement that designates
such obligations as Secured Cash Management Obligations under the Collateral
Agreement.
 
“Guaranteed Obligations” means (a) the Loan Document Obligations, (b) the
Guaranteed Cash Management Obligations and (c) the Guaranteed Swap Obligations.
 
“Guaranteed Parties” means (a) each Lender, (b) each Issuing Bank, (c) the
Administrative Agent, (d) the Lead Arranger and the Syndication Agent, (e) each
Person to whom any Guaranteed Cash Management Obligations are owed, (f) each
counterparty to any Swap Agreement the obligations under which constitute
Guaranteed Swap Obligations, (g) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (h) the
permitted successors, assigns and delegates of each of the foregoing.
 
“Guaranteed Swap Obligations” means the due and punctual payment and performance
of all obligations of Holdings, each Intermediate Parent, the Borrower and the
Subsidiaries under each Swap Agreement that (a) is with a counterparty that is
the Administrative Agent or any of its Affiliates, (b) is in effect on the
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
as of the Effective Date, (c) is with a counterparty that was a Lender or an
Affiliate of a Lender as of the date such Guaranteed Swap Obligations were
entered into or (d) is entered into with any counterparty that is a Lender or an
Affiliate of a Lender, provided, that, such Swap Agreement designates the
obligations owed thereunder as Secured Swap Obligations under the Collateral
Agreement.
 
“Guarantors” means Holdings and the Subsidiary Guarantors.
 
“Holdings” has the meaning assigned to such term in the preamble.
 
“Loan Document Obligations” has the meaning assigned to such term in the
Collateral Agreement.
 
“Payment in Full of the Guaranteed Obligations” shall have occurred when (i) all
Guaranteed Obligations (including all LC Disbursements, if any (other than in
respect of any Terminated Letter of Credit Obligation), but excluding (x)
contingent obligations for indemnification, expense reimbursement, Tax gross-up
or yield protection as to which no claim has been made and (y) Secured Cash
Management Obligations (as defined in the Collateral Agreement) and Secured Swap
Obligations (as defined in the Collateral Agreement) as to which arrangements
reasonably satisfactory to the applicable Secured Party (as defined in the
Collateral Agreement) have been made), have been paid in full in cash, (ii) all
Commitments have terminated or expired and (iii) the LC Exposure has been
reduced to zero (including in connection with any Terminated Letter of Credit
Obligation) and the Issuing Banks have no further obligation to issue or amend
Letters of Credit under the Credit Agreement.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
“Subsidiary Guarantors” means each Intermediate Parent and each direct and
indirect wholly-owned domestic Subsidiary that becomes a party to this Agreement
as a Subsidiary Guarantor after the Effective Date pursuant to Section 5.13;
provided that if any such Subsidiary is released from its obligations as a
Subsidiary Guarantor hereunder as provided in Section 5.12(b), such Subsidiary
shall cease to be a Subsidiary Guarantor hereunder effective upon such
release.  Notwithstanding the foregoing or any contrary provision herein or in
any other Loan Document, absent a change in law permitting a guarantee without
Tax consequences to the Borrower, as reasonably determined by the Borrower in
good faith with the Administrative Agent, a Foreign Subsidiary shall not be a
Subsidiary Guarantor.
 
“Supplement” means an instrument substantially in the form of Exhibit A hereto,
or any other form approved by the Administrative Agent.
 
“Terminated Letter of Credit Obligation” has the meaning assigned to such term
in Section 5.03(d).
 
ARTICLE II

 
The Guarantees
 
SECTION 2.01. Guarantee.  Each Guarantor irrevocably and unconditionally
guarantees to each of the Guaranteed Parties, jointly with the other Guarantors
and severally, as a primary obligor and not merely as a surety, by way of an
independent payment obligation, the due and punctual payment and performance of
the Guaranteed Obligations.  Each Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed, in whole or in part, or amended or
modified, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or
renewal, or amendment or modification, of any of the Guaranteed Obligations.  To
the maximum extent permitted by applicable law, each Guarantor waives
presentment to, demand of payment from and protest to the Borrower or any other
Loan Party of any of the Guaranteed Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment.
 
SECTION 2.02. Guarantee of Payment; Continuing Guarantee.  Each Guarantor
further agrees that its guarantee hereunder constitutes a guarantee of payment
when due (whether or not any bankruptcy or similar proceeding shall have stayed
the accrual of collection of any of the Guaranteed Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any other Guaranteed Party
to any security held for the payment of any of the Guaranteed Obligations or to
any balance of any deposit account or credit on the books of the Administrative
Agent or any other Guaranteed Party in favor of the Borrower, any other Loan
Party or any other Person. Each Guarantor agrees that its guarantee hereunder is
continuing in nature and applies to all of its Guaranteed Obligations, whether
currently existing or hereafter incurred.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
SECTION 2.03. No Limitations.  (a)  Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 5.12, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations, any impossibility in the
performance of any of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, except for the termination or release of its
obligations hereunder as expressly provided in Section 5.12 and Payment in Full
of the Guaranteed Obligations, to the fullest extent permitted by applicable
law, the obligations of each Guarantor hereunder shall not be discharged or
impaired or otherwise affected by (and each Guarantor hereby waives, to the
fullest extent permitted by applicable law, any defense based on or arising out
of):
 
(i) the failure of any Guaranteed Party or any other Person to assert any claim
or demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise;
 
(ii) any rescission, waiver, amendment, restatement or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
 
(iii) the release of, or any impairment of or failure to perfect any Lien on,
any security held by any Guaranteed Party for any of the Guaranteed Obligations;
 
(iv) any default, failure or delay, willful or otherwise, in the performance of
any of the Guaranteed Obligations;
 
(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the Payment in Full of the
Guaranteed Obligations);
 
(vi) any illegality, lack of validity or lack of enforceability of any of the
Guaranteed Obligations;
 
(vii) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Loan Party or its assets or any resulting release or discharge of
any of the Guaranteed Obligations;
 
(viii) the existence of any claim, set-off or other rights that any Guarantor
may have at any time against the Borrower, the Administrative Agent, any other
Guaranteed Party or any other Person, whether in connection with the Credit
Agreement, the other Loan Documents or any unrelated transaction;
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(ix) this Agreement having been determined (on whatsoever grounds) to be
invalid, non-binding or unenforceable against any other Guarantor ab initio or
at any time after the Effective Date;
 
(x) the fact that any Person that, pursuant to the Loan Documents, was required
to become a party hereto may not have executed or is not effectually bound by
this Agreement, whether or not this fact is known to the Guaranteed Parties;
 
; or
 
(xi) any other circumstance (including any statute of limitations), or any
existence of or reliance on any representation by the Administrative Agent, any
Guaranteed Party or any other Person, that might otherwise constitute a defense
to, or a legal or equitable discharge of, the Borrower, any Guarantor or any
other guarantor or surety (other than the Payment in Full of the Guaranteed
Obligations).
 
Each Guarantor expressly authorizes the Guaranteed Parties to take and hold
security in accordance with the terms of the Loan Documents for the payment and
performance of the Guaranteed Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Guaranteed Obligations, all without affecting
the obligations of any Guarantor hereunder.
 
(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the Payment in Full of the Guaranteed
Obligations.  The Administrative Agent and the other Guaranteed Parties may, at
their election and in accordance with the terms of the Loan Documents, foreclose
on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with the Borrower or any other Loan Party or exercise
any other right or remedy available to them against the Borrower or any other
Loan Party, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Payment in Full of the Guaranteed
Obligations shall have occurred. To the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against the Borrower or any other Loan Party, as the case may be,
or any security.
 
SECTION 2.04. Reinstatement.  Each Guarantor agrees that, unless released
pursuant to Section 5.12(b), its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Guaranteed Obligations is rescinded or must
otherwise be restored by any Guaranteed Party upon the bankruptcy or
reorganization (or any analogous proceeding in any jurisdiction) of the
Borrower, any other Loan Party or otherwise.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
SECTION 2.05. Agreement to Pay; Subrogation.  In furtherance of the foregoing
provisions of this Article II and not in limitation of any other right that the
Administrative Agent or any other Guaranteed Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Borrower or any
other Loan Party to pay any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent for distribution to the applicable
Guaranteed Parties in cash the amount of such unpaid Guaranteed Obligation. Upon
payment by any Guarantor of any sums to the Administrative Agent as provided
above, all rights of such Guarantor against the Borrower or any other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Article III.
 
SECTION 2.06. Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Guaranteed Parties will have any duty to advise such Guarantor
of information known to it or any of them regarding such circumstances or risks.
 
SECTION 2.07. Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Guarantor hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes on the same terms and to the same extent that payments by the
Borrower are required to be so made pursuant to the terms of Section 2.17 of the
Credit Agreement.  The provisions of Section 2.17 of the Credit Agreement shall
apply to each Guarantor, mutatis mutandis.
 
ARTICLE III
 
Indemnity, Subrogation and Subordination
 
SECTION 3.01. Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03) in respect of any payment hereunder, the Borrower
agrees that (a) in the event a payment in respect of any obligation of the
Borrower shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to any Security Document to satisfy in whole or
in part any Guaranteed Obligations owed to any Guaranteed Party, the Borrower
shall indemnify such Guarantor in an amount equal to the greater of the book
value or the fair market value of the assets so sold.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
SECTION 3.02. Contribution and Subrogation.  Each Guarantor (a “Contributing
Party”) agrees (subject to Sections 3.03 and 3.04) that, in the event a payment
shall be made by any other Guarantor hereunder in respect of any Guaranteed
Obligations or assets of any other Guarantor (other than the Borrower) shall be
sold pursuant to any Security Document to satisfy any Guaranteed Obligation owed
to any Guaranteed Party and such other Guarantor (the “Claiming Party”) shall
not have been fully indemnified as provided in Section 3.01, the Contributing
Party shall indemnify the Claiming Party in an amount equal to the amount of
such payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
(or, in the case of any Guarantor becoming a party hereto pursuant to
Section 5.13, the date of the Supplement executed and delivered by such
Guarantor) and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 5.13, such other date). Any Contributing Party making
any payment to a Claiming Party pursuant to this Section 3.02 shall be
subrogated to the rights of such Claiming Party under Section 3.01 to the extent
of such payment.
 
SECTION 3.03. Subordination.  (a)  Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 3.01 and
3.02 and all other rights of the Guarantors of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
Payment in Full of the Guaranteed Obligations.  No failure on the part of the
Borrower or any Guarantor to make the payments required by Sections 3.01 and
3.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of the obligations of such Guarantor hereunder.
 
(b) Each Guarantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Administrative
Agent (provided that no such notice shall be required to be given in the case of
any Event of Default arising under Section 7.01(h) or 7.01(i) of the Credit
Agreement), all Indebtedness and other monetary obligations owed by it to, any
other Guarantor or any other Subsidiary shall be fully subordinated to the
Payment in Full of the Guaranteed Obligations.
 
SECTION 3.04. General Limitation on Guarantee Obligations.  Each Guarantor, and
by its acceptance of this Agreement, the Administrative Agent and each other
Guaranteed Party, hereby confirms that it is the intention of all such Persons
that this Agreement and the Guaranteed Obligations of each Guarantor hereunder
not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Agreement and the Guaranteed Obligations of each Guarantor
hereunder.  To effectuate the foregoing intention, the Administrative Agent, on
behalf of itself and the other Guaranteed Parties, and the Guarantors hereby
irrevocably agree that the Guaranteed Obligations of each Guarantor under this
Agreement at any time shall be limited to the maximum amount as will result in
the Guaranteed Obligations of such Guarantor under this Agreement not
constituting a fraudulent transfer or conveyance.  Each Guarantor further agrees
to contribute, to the maximum extent permitted by law, such amounts to each
other Guarantor and each other guarantor so as to maximize the aggregate amount
paid to the Guaranteed Parties under or in respect of the Loan Documents.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
Representations and Warranties; Covenants
 
Each Subsidiary Guarantor represents and warrants to the Administrative Agent
and the other Guaranteed Parties that (a) the execution, delivery and
performance by such Subsidiary Guarantor of this Agreement have been duly
authorized by all necessary corporate or other organizational action and, if
required, action by the holders of such Subsidiary Guarantor’s Equity Interests,
and that this Agreement has been duly executed and delivered by such Subsidiary
Guarantor and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and
(b) all representations and warranties set forth in the Credit Agreement as to
such Subsidiary Guarantor are true and correct in all material respects;
provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
in all respects.  Each Subsidiary Guarantor covenants and agrees that until the
Payment in Full of the Guaranteed Obligations shall have occurred, such
Subsidiary Guarantor will perform and observe, and will cause each of its
Subsidiaries to perform and observe, all of the terms, covenants and agreements
set forth in the Loan Documents on its or their part to be performed or observed
or that the Borrower has agreed to cause such Subsidiary Guarantor or such
Subsidiaries to perform or observe.
 
ARTICLE V
 
Miscellaneous
 
SECTION 5.01. Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement.
 
SECTION 5.02. Waivers; Amendment.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 5.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.  No notice or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Guarantor or Guarantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Guaranteed Party,
consent to a departure by any Guarantor from any covenant of such Guarantor set
forth herein to the extent such departure is consistent with the authority of
the Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement or in Section 9.02 of the Credit
Agreement.
 
SECTION 5.03. Administrative Agent’s Fees and Expenses;
Indemnification.  (a)  Each Guarantor, jointly with the other Guarantors and
severally, agrees to reimburse the Administrative Agent for its fees and
expenses incurred hereunder as provided in Section 9.03(a) of the Credit
Agreement; provided that each reference therein to the “Borrower” shall be
deemed to be a reference to “each Guarantor.”
 
(b) Each Guarantor, jointly with the other Guarantors and severally, agrees to
indemnify the Administrative Agent and the other Indemnitees as provided for in
Section 9.03(b) of the Credit Agreement; provided that each reference therein to
the “Borrower” shall be deemed to be a reference to each Guarantor.
 
(c) To the fullest extent permitted by applicable law, no Guarantor shall
assert, and each Guarantor hereby waives, any claim against any Indemnitee
(i) for any direct or actual damages arising from the use by unintended
recipients of information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems (including the Internet) in connection with
this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such direct or actual damages are determined by
a court of competent jurisdiction in a final and non-appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of, or a
material breach of the Loan Documents by, such Indemnitee or its Related Parties
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any Loan Document or any agreement or instrument contemplated hereby or thereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.  In addition, no Guarantor shall be liable to an Indemnitee for any
indirect, special, consequential or punitive damages, without limitation of such
Grantor’s indemnification obligations hereunder and under the other Loan
Documents.
 
(d) The provisions of this Section 5.03 shall survive and remain in full force
and effect regardless of the termination of this Agreement or any other Loan
Document or any provision hereof or thereof, the consummation of the
transactions contemplated hereby or thereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of any Guaranteed
Party.  Notwithstanding the foregoing or anything else to the contrary set forth
in this Agreement, in the event that, in connection with the refinancing or
repayment in full of the credit facilities provided for under the Credit
Agreement, an Issuing Bank shall have provided to the Administrative Agent a
written consent to the release of the Revolving Lenders from their obligations
under the Credit Agreement with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the Borrower (and any
other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding under the Credit Agreement
and the obligations thereunder shall cease to be a Guaranteed Obligation for all
purposes of this Agreement and the other Loan Documents (each a “Terminated
Letter of Credit Obligation”).  All amounts due under this Section 5.03 shall be
payable not later than 10 Business Days after written demand therefor; provided,
however, that any Indemnitee shall promptly refund an indemnification payment
received hereunder to the extent that there is a final judicial determination
that such Indemnitee was not entitled to indemnification with respect to such
payment pursuant to this Section 5.03.  Any such amounts payable as provided
hereunder shall be additional Guaranteed Obligations.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
SECTION 5.04. Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
 
SECTION 5.05. Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Loan Parties in this Agreement or any other Loan
Document and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Guaranteed Parties and shall survive
the execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by or on
behalf of any Guaranteed Party and notwithstanding that the Administrative
Agent, any Issuing Bank, any Lender or any other Guaranteed Party may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended under the Credit Agreement or any other Loan
Document, and, subject to Section 5.12(b), shall continue in full force and
effect until the Payment in Full of the Guaranteed Obligations.
 
SECTION 5.06. Counterparts; Effectiveness; Several Agreement.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract.  Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Agreement.  This Agreement shall become effective as to any Guarantor when a
counterpart hereof executed on behalf of such Guarantor shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Guarantor and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Guarantor, the
Administrative Agent and the other Guaranteed Parties and their respective
successors and assigns, except that no Guarantor shall have the right to assign
or transfer its rights or obligations hereunder or any interest herein (and any
such assignment or transfer shall be void) except as expressly provided in this
Agreement and the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
SECTION 5.07. Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 5.08. Right of Set-Off.  If an Event of Default shall have occurred and
be continuing, the Administrative Agent, each Lender, each Issuing Bank and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by the Administrative Agent, such Lender, any such Issuing Bank or
any such Affiliate to or for the credit or the account of any Guarantor against
any of and all the obligations of such Guarantor then due and owing under this
Agreement held by the Administrative Agent, such Lender or such Issuing Bank,
irrespective of whether or not the Administrative Agent, such Lender or such
Issuing Bank shall have made any demand under this Agreement and although (i)
such obligations may be contingent or unmatured and (ii) such obligations are
owed to a branch or office of the Administrative Agent, such Lender or such
Issuing Bank different from the branch or office holding such deposit or
obligated on such Indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 of the Credit Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Guaranteed
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The Administrative Agent, the applicable Lender and the applicable
Issuing Bank shall notify the Borrower (on behalf of the applicable Guarantor)
and the Administrative Agent of such setoff and application; provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such setoff and application under this Section.  The rights of the
Administrative Agent, each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent, such Lender,
such Issuing Bank and their respective Affiliates may have.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent. (a) This Agreement shall be construed
in accordance with and governed by the laws of the State of New York.
 
(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in any
Loan Document shall affect any right that the Administrative Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to any Loan Document against any Guarantor or its properties in the courts of
any jurisdiction.
 
(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01.  Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
 
(e) Each Guarantor hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.
 
SECTION 5.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
SECTION 5.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
SECTION 5.12. Termination or Release.  (a)  Subject to Section 2.04, this
Agreement and the Guarantees made herein shall automatically terminate upon the
Payment in Full of the Guaranteed Obligations.
 
(b) The guarantees made herein shall also automatically terminate and be
released at the time or times and in the manner set forth in Section 9.15 of the
Credit Agreement.
 
(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Administrative Agent shall execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release so long as the
applicable Loan Party shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably request
in order to demonstrate compliance with this Section 5.12. Any execution and
delivery of documents by the Administrative Agent pursuant to this Section 5.12
shall be without recourse to or warranty by the Administrative Agent.
 
SECTION 5.13. Additional Subsidiary Guarantors.  Pursuant to Section 5.11 of the
Credit Agreement, additional Subsidiaries may be required to become Subsidiary
Guarantors after the date hereof.  Upon execution and delivery by the
Administrative Agent and a Subsidiary of a Supplement, any such Subsidiary shall
become a Subsidiary Guarantor hereunder with the same force and effect as if
originally named as such herein.  The execution and delivery of any such
instrument shall not require the consent of any other Guarantor hereunder.  The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any Subsidiary as a party to this
Agreement.
 


 
[Signature Pages Follow]
 



 
- 13 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Master Guarantee
Agreement as of the day and year first above written.
 

  SCHIFF NUTRITION INTERNATIONAL, INC.          
 
By:
/s/ Tarang P. Amin       Name:  Tarang P. Amin       Title:  President and Chief
Executive Officer          

 



 


 

[Signature Page to Master Guarantee Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

  AIRBORNE, INC.          
 
By:
/s/ Tarang P. Amin       Name:  Tarang P. Amin       Title:  President and Chief
Executive Officer        



 
 

[Signature Page to Master Guarantee Agreement]
 
 

--------------------------------------------------------------------------------

 


  ROYAL BANK OF CANADA,     as Administrative Agent,          
 
By:
/s/ Yvonne Brazier       Name:  Yvonne Brazier       Title:  Manager, Agency    
   


 
 



[Signature Page to Master Guarantee Agreement]
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------